408 F.2d 381
Joseph SICA, Appellant,v.UNITED STATES of America, Appellee.
No. 23031.
United States Court of Appeals Ninth Circuit.
January 28, 1969.
Rehearing Denied March 5, 1969.
Certiorari Denied May 26, 1969.

See 89 S. Ct. 1773.
Appeal from the United States District Court for the Central District of California.
Irving Praeger, Asst. U. S. Atty. (argued), Wm. M. Byrne, U. S. Atty., Rober D. Brosio, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
F. Filmore Jaffe (argued), of Jaffe, Osterman & Soll, Los Angeles, Cal., for appellant.
Before BARNES, HAMLIN and ELY, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed. Cf. Aldridge v. United States, 405 F.2d 831 (9th Cir., decided January 17, 1969).